t c summary opinion united_states tax_court kenneth d and trudi a woodard petitioners v commissioner of internal revenue respondent docket no 12463-07s filed date kenneth d and trudi a woodard pro_se kristin timmons for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case petitioners filed a joint federal_income_tax return for taxable_year respondent determined that petitioners failed to include in income dollar_figure in distributions from individual_retirement_accounts ira in petitioner kenneth woodard’s name and respondent issued a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure accuracy-related_penalty pursuant to sec_6662 the sole issue for decision is whether petitioner kenneth woodard is liable for the accuracy-related_penalty background the parties have stipulated some of the facts and we so find we incorporate the stipulation of facts and the attached exhibits by this reference when they filed the petition petitioners resided in minnesota trudi woodard was born in and kenneth woodard hereafter mr woodard was born in petitioners married in and in a minnesota court entered a decree dissolving their marriage after petitioners filed the petition petitioner trudi woodard requested relief under sec_6015 commonly referred to as innocent spouse relief the internal_revenue_service granted her request for complete relief from joint liability under sec_6015 petitioner kenneth woodard does not dispute that trudi woodard is entitled to this relief and he concedes that the ira_distributions are taxable_income mr woodard holds an undergraduate degree in accounting he earned a master’s of business administration from harvard business school he was a certified_public_accountant c p a but he allowed his c p a license to lapse he worked as a computer programmer for or more years before trial on date the vanguard group vanguard distributed dollar_figure to mr woodard from his vanguard contributory ira on date vanguard distributed dollar_figure to him from his vanguard rollover ira on date vanguard converted dollar_figure from the contributory ira to a roth_ira on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc vanguard reported two dollar_figure distributions from the contributory ira and one dollar_figure distribution from the rollover ira vanguard sent distributions totaling dollar_figure to mr woodard mr woodard deposited that amount into his personal checking account in in date mr woodard wired funds to amanda m mahn pursuant to demand notes and statutory mortgage documents executed on february and by ms mahn as debtor and hunter financial llc as lender mr woodard promptly recorded the dollar_figure converted from the contributory ira to a roth_ira apparently remained invested in a roth_ira at vanguard the mortgages in minnesota the loan documents specified interest pincite percent at the time of recordation a prior mortgage on the same property funded in date by lake state federal credit_union lake state had not been recorded on date mr woodard filed articles of organization to establish hunter financial llc hereafter hunter financial as a business_entity registered with the state of minnesota secretary of state after lake state failed to receive mortgage payments from august through date it discovered that its mortgage had not been recorded that the warranty deed on the property had been altered to add ms mahn’s name and that the altered warranty deed had been used to obtain mortgage financing from hunter financial on date lake state commenced a foreclosure action against the property notifying all lienholders and joining them as defendants the minnesota district_court granted summary_judgment to lake state against hunter financial finding the alleged mortgage between hunter financial and ms mahn void in an unpublished opinion the minnesota court_of_appeals affirmed the summary_judgment stating that a mortgage must be delivered to the mortgagee to be valid and that a nonexistent legal entity cannot accept delivery of a mortgage accordingly because hunter financial was not registered until date it could not have taken delivery in date thus the mortgage granting it a property interest in date was void lake state fed credit_union v tretsven no a07-1542 minn ct app date slip op pincite trudi woodard was not involved with mr woodard’s finances and was not aware that he had taken any distributions from his iras in mr woodard prepared the couple’s joint federal_income_tax return for but he did not report any of the dollar_figure in ira_distributions respondent issued a notice_of_deficiency determining a dollar_figure deficiency and a dollar_figure accuracy-related_penalty both resulting from the dollar_figure in unreported distributions as indicated supra note mr woodard concedes that the distributions are taxable_income in but he challenges the sec_6662 accuracy-related_penalty mr woodard alleges that ms mahn secured other mortgages on the same property and the record reflects that ms mahn was convicted of bank fraud in respondent did not determine an additional tax under sec_72 although respondent’s counsel indicated that the additional tax should apply to the dollar_figure vanguard distributed to mr woodard she did not assert an additional deficiency see sec_6214 mr woodard sought to but ultimately did not file a motion to allow him to claim a deduction for a theft_loss for the amount he wired to ms mahn to fund the private mortgages mr woodard did not fund these loans until thus a theft or bad_debt could not have occurred until or later and a deduction therefore would not be allowable for taxable_year only continued discussion sec_6662 and b and imposes a penalty equal to percent of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 by virtue of sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once continued taxable_year is before the court accordingly mr woodard’s loss after taxable_year does not affect the issue to be decided herein respondent meets this burden of production mr woodard must come forward with persuasive evidence that respondent’s determination is incorrect see rule a higbee v commissioner supra pincite respondent satisfied his burden of production under sec_7491 because the record shows that petitioners substantially understated their income_tax for the year in issue see sec_6662 higbee v commissioner supra pincite sec_6664 provides a defense to the penalty if a taxpayer establishes that there was reasonable_cause for the underpayment and that he acted in good_faith sec_6664 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer id an honest misunderstanding of fact or law that is reasonable considering the taxpayer’s education experience and knowledge may indicate reasonable_cause and good_faith id mr woodard bears the burden of proving that he acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs mr woodard explained that he thought he had a self-directed_ira and that he intended to reinvest the dollar_figure in private mortgages he searched the internet for information about self- directed iras and he followed advice he found on line he deposited the dollar_figure into his personal checking account and wired the funds from that account to ms mahn as mortgagor as indicated supra note mr woodard agrees that receiving the distribution from vanguard and depositing the money into his personal checking account in date then paying the funds from that account to the mortgagor in date did not effect a rollover of the retirement assets that would qualify for continuing deferral of taxation under sec_408 he did not address the roth_ira_conversion at trial and he concedes that he is liable for income_tax on the entire dollar_figure distributed by vanguard however he argues that he intended that the dollar_figure remain in a self-directed_ira that this is a complicated area of the law that he never intended to defraud the government that he reaped no personal benefit from the money all of which he lost when it was stolen by ms mahn who was then incarcerated for fraud and finally that he should not be liable for the accuracy-related_penalty because he followed internet instructions in managing his self-directed_ira mr woodard makes no argument relative to his having reasonable_cause and acting in good_faith in not reporting income from his dollar_figure conversion from a traditional_ira to a roth_ira accordingly we sustain the accuracy-related_penalty as to the portion of the underpayment attributable to this unreported income mr woodard asks the court to accept that his research on the internet using the google search engine provided him with reasonable_cause for the position he took when filing his federal_income_tax return to wit not reporting ira_distributions he commingled with other funds by depositing the distributions into his checking account because he later invested those funds in private mortgages mr woodard has not provided the court with any information about the sources of the information he found on the internet good-faith reliance on advice from an independent competent professional as to the tax treatment of an item may meet the reasonable_cause requirement neonatology associates p a v commissioner supra pincite sec_1_6664-4 income_tax regs a taxpayer must act with ordinary business care and prudence to claim reasonable_cause neonatology associates p a v commissioner supra pincite mr woodard claims that he relied on information found on unspecified web sites written by unidentified individuals or organizations from the record it is not clear that he questioned the provenance or accuracy of the information he found through the google search engine without knowing the sources of the information it is impossible for the court to determine that those sources were competent to provide tax_advice accordingly we cannot conclude that mr woodard exercised ordinary business care and prudence in selecting and relying upon the information he found on line as a result we find that he has not shown reasonable_cause for failing to report the distributions from his ira on the federal_income_tax return not having found reasonable_cause we need not consider whether mr woodard acted in good_faith see sec_6664 respondent’s determinations including the accuracy-related_penalty will be sustained as to mr woodard the parties agree that trudi woodard is entitled to complete relief from liability for taxable_year and our decision will reflect their agreement an appropriate order and decision will be entered we recognize that petitioner had not worked as an accountant for years before filing the return but his accounting degree m b a and c p a training no matter how stale undoubtedly taught him what sources could be relied upon as definitive such as for example the internal_revenue_code and the income_tax regulations both of which are readily available on the internet
